Appeal by the defendant from a judgment of the County Court, Nassau County (Seybert, J.), rendered November 18, 1993, convicting him of sodomy in the first degree (two counts) and sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84). Its determination is entitled to great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Moreover, the defendant’s sentence was not illegal (see, People v Brathwaite, 63 NY2d 839).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Pizzuto, Goldstein and Florio, JJ., concur.